Citation Nr: 1714361	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  11-17 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for residuals of laceration to the left index finger.

4. Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

5. Entitlement to service connection for alcoholism secondary to the acquired psychiatric disorder.

6. Entitlement to service connection for a right leg disability.

7. Entitlement to service connection for residuals of venereal disease.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc. & The Veterans Coalition


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1972 to January 1980 and from June 1980 to June 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO denied service connection for bilateral hearing loss, tinnitus, a back disability, right leg disability, residuals of a left eye injury, residuals of a laceration to the left index and ring fingers, PTSD, alcoholism, and residuals of venereal disease.  

In March 2014, the Board denied service connection for residuals of a left eye injury and remanded the remaining issues for further development.  

Service connection for tinnitus and residuals of a left ring finger laceration was granted in a June 2016 rating decision.  Consequently, as the benefit sought on appeal as to these two issues has been fully granted, the issues are no longer before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss, a back disability, residuals of laceration to the left index finger, PTSD, alcoholism, a right leg disability, and residuals of venereal disease.  After a review of the evidence the Board finds that additional development is needed prior to deciding these issues.

A remand is necessary to obtain outstanding correctional facility treatment records.   As noted in the Board's March 2014 remand, the Veteran has been incarcerated since June 1988, but only records of medical treatment dating from December 1990 to February 1995 are associated with the file.  In September 2014, the Veteran submitted release of information forms, VA Form 21-4142, that indicated he had received relevant treatment at Avon Park Correctional Institution, Hardee Correctional Institution, and Sumter Correctional Institution in Florida.  The RO did not obtain the records before the authorizations expired, and requested the Veteran to submit new releases of information in a December 2015 letter.  

In December 2015, the Veteran submitted release of information forms for the Avon Park Correctional Institution and Wakulla Correctional Institution in Florida.  A January 2016 Report of Contact notes an Avon Park Correctional Institution employee reported the Veteran was no longer located at that facility and that records are not held there.  Another employee of the Florida Department of Corrections was contacted, but she was unable to locate the Veteran's medical records, and the call was subsequently disconnected.  The RO employee indicated other contact numbers could not be found and closed the request because no records were found.  A February 2016 Report of Contact notes the medical records custodian at the Wakulla Correctional Institution requested the release of information form to be faxed to her.  Three faxes were sent at different points in January 2016, but no response was received, and the request was closed.  The Board finds that additional development to obtain the outstanding, relevant correctional facility treatment records is needed, particularly due to the fact that the Veteran would have received most, if not all, post-service medical treatment at such facilities.    

The appellant should be requested to identify all the dates and places of relevant treatment from 1988 to the present, and any such records should be obtained and associated with the claim file on remand.  

Regarding service connection for bilateral hearing loss, in the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Board's March 2014 remand requested the AOJ to arrange for a VA examination to determine whether the Veteran has bilateral hearing loss and, if so, to ascertain the etiology of the disability.  If an examination could not be arranged due to the Veteran's incarceration, VA medical opinions based on the evidence of record were to be obtained.  A January 2016 e-mail indicates the audiological examination was cancelled because the specialty equipment needed to perform one was not available.  However, while a VA medical opinion regarding the etiology of the Veteran's tinnitus was requested, an opinion regarding the claimed bilateral hearing loss was not.  On remand, an opinion regarding whether the Veteran has hearing loss and, if so, its etiology should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding records of evaluation and/or treatment of the claimed bilateral hearing loss, back disability, right leg disability, residuals of a laceration to the left index finger, PTSD, alcoholism, and residuals of venereal disease.  The AOJ should take all the necessary steps to obtain the outstanding records, including securing any required release of information forms from the Veteran.  All records and/or responses received should be associated with the claims file.  If the records are unavailable, it should so be noted on the record and the reason for unavailability must be provided. 

2. The AOJ should then forward the file to an examiner to obtain an opinion regarding the etiology of the Veteran's claimed bilateral hearing loss.  The claims file should be made available to the examiner.  After a review of the claims file and all of the evidence of record, the examiner should provide responses to the following:

(a) Fore any identified hearing loss, the examiner should specifically state whether any such disability clearly and unmistakably preexisted either period of active duty service.

(b) If any identified hearing loss clearly and unmistakably preexisted service, the examiner should prove an opinion regarding whether such preexisting disability underwent a permanent increase in severity during service that would be beyond the normal progression of the disability.  If the opinion is that the preexisting disability did not undergo such an increase, the examiner should state whether is it clear and unmistakable that it did not.

(c) If the examiner concludes that the claimed bilateral hearing loss disability did not preexist service, he or she should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss identified had its clinical onset during the Veteran's qualifying periods of service or otherwise was due to an event or incident of such service, to include his exposure to acoustic trauma during combat therein. 

In rendering these opinions, the examiner is advised to bear in mind the following:

a) The Veteran had two periods of service in which some impairment was noted upon entrance at each of the Veteran's periods of service, in September 1971 and June 1980; and that audiograms throughout both periods of service had varying results.

b) The Veteran presumably sustained acoustic trauma during his service while engaged in combat against an enemy force.

A complete rationale, which includes a discussion of the relevant medical evidence and Veteran's statements, should be provided for any opinion expressed.  

3. After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


